Easterbrook, Circuit Judge,
concurring.
For the reasons given in Brown v. Caraway, 719 F.3d 583, 596-601 (7th Cir. 2013) (statement concerning the Rule 40 circulation), and Webster v. Daniels, 784 F.3d 1123, 1146-54 (7th Cir. 2015) (en banc) (dissenting), I believe that In re Davenport, 147 F.3d 605 (7th Cir. 1998), misunderstands 28 U.S.C. § 2255(e). Davenport and its successors such as Brovm and Webster have not persuaded other circuits, see McCarthan v. Director of Goodwill Industries-Suncoast, Inc., 851 F.3d 1076 (11th Cir. 2017) (en banc); Prost v. Anderson, 636 F.3d 578 (10th Cir. 2011) (Gorsuch, J.), and the Supreme Court needs to decide whether § 2255(e) permits litigation of this kind. But I join the court’s opinion today, because Camacho is not entitled to relief even under the standards of Davenport and Webster.